Filed 9/30/22 In re T.P. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA


 In re T.P., a Person Coming Under
 the Juvenile Court Law.
                                                                   D080037
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                           (Super. Ct. No. J520819)
           Plaintiff and Respondent,

           v.

 K.P.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Rohanee Zapanta, Judge. Affirmed.
         Monica Vogelmann, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Office of County Counsel, Caitlin E. Rae, Chief Deputy, and Eliza Molk,
Senior Deputy Counsel, for Plaintiff and Respondent.
      Nine-year-old T.P. came to the attention of the San Diego County
Health and Human Services Agency (Agency) on July 21, 2021, when it
received a report from Rady Children’s Hospital (RCH) that T.P.’s mother
K.P. (Mother) had abruptly left the emergency room with T.P. against
medical advice. Doctors had determined T.P. was “ ‘very close’ ” to being in
diabetic ketoacidosis, a life-threatening condition caused by untreated,
excessively high blood sugar. The following day, when Mother continued to
refuse emergency medical treatment for T.P., Agency, with the assistance of
law enforcement, contacted T.P. at his home and over Mother’s objection,
arranged for his transfer by ambulance to RCH, where he was admitted.
During T.P.’s hospitalization, Agency filed a petition on his behalf under
Welfare and Institutions Code section 300, subdivision (b) based on medical

neglect.1
      At the subsequent contested adjudication-disposition hearing held on
December 20, the juvenile court ordered Mother and T.P.’s father, Anthony R.
(Father), to share legal custody of T.P., Father to have sole physical custody,
and Mother to have supervised visitation. At the time of the hearing Mother
was facing criminal charges for felony child abuse and was the subject of a
criminal protective order (CPO) resulting from the July incident. The court
terminated jurisdiction, dismissed the dependency proceeding and issued exit
orders.




1     All further statutory references are to the Welfare and Institutions
Code.

                                       2
      On appeal Mother challenges only the visitation portion of the juvenile
court’s exit orders, contending that one or more of the Agency social workers
were biased against her and the court abused its discretion by requiring that
Mother’s contacts with T.P. remain supervised. We affirm.
             FACTUAL AND PROCEDURAL BACKGROUND
      On or about July 15, 2021, Mother took T.P. to consult with a

pediatrician after T.P. had experienced abnormal weight loss.2 Initial lab
results showed T.P.’s blood glucose level was “very high.” At a follow-up
appointment on the morning of July 21, T.P. appeared lethargic and
dehydrated, and was breathing deeply. After additional medical tests and
consultation with an endocrinologist, paramedics transported T.P. to the
RCH emergency room. Despite warnings from at least two doctors and
several nurses that T.P.’s condition was “dangerous,” Mother determined T.P.
did not need to be admitted. Mother explained she could manage T.P.’s care
at home, claiming both she and maternal grandmother S.S. (Grandmother)
were “nurses” and that T.P. had a follow-up visit with his pediatrician the
next morning.
      After Mother left with T.P., RCH doctors attempted to contact Mother
by phone and later that evening an RCH doctor spoke with Grandmother.
She stated that T.P.’s glucose numbers were down and the child was fine.
During their conversation, Grandmother seemed unconcerned about T.P.’s
condition.



2     It is not clear from the record how many times T.P. consulted with this
pediatrician—or any doctor—prior to his July 15 appointment. During an
Agency interview, Mother reported that, prior to T.P.’s rapid weight loss of
about 40 pounds over about a two-month period, he was about 100 pounds
overweight.

                                      3
       That same evening, Agency received a report on its hotline from RCH
that Mother had left the emergency room with T.P. against medical advice
while he was being admitted. The reporter also expressed concern that two
unused vials of insulin were missing from T.P.’s bedside at the same time he
and Mother left RCH, which, if administered improperly, “could be fatal” to
T.P.
       San Diego County Sheriff’s deputies attempted to conduct a welfare
check of T.P. at his family home in the evening of July 21. Deputies
contacted Grandmother, who resided in the home with Mother and T.P.
Grandmother refused to open the front door and reported Mother and T.P.
were not home.
       The next day, Agency spoke with a RCH child abuse specialist who
confirmed that, based on T.P.’s labs from the day before, he was “very close”
to becoming acidotic and needed to be seen by medical personnel
immediately. The doctor also reported that T.P. was a no-show for a morning
follow-up medical appointment. Agency requested deputies meet a social
worker at T.P.’s family home to secure the child and ensure he received
appropriate medical care.
       At about 11:30 a.m., an Agency social worker and deputies contacted
Grandmother at the family home. She refused to open the front door, stating
she was elderly and in a wheelchair, that Mother and T.P. were not home,
and that T.P. was “fine and there was nothing wrong with him.” Calls to
Mother’s cellphone went straight to voicemail.
       In the early afternoon, the social worker and multiple deputies
returned to the family home. Once again Grandmother would not open the
front door and claimed Mother and T.P. were away. Following about 30
minutes of negotiations with Grandmother, Mother finally came to the door


                                       4
and allowed deputies and the social worker to see T.P. through a nearby
window. T.P. appeared pale, sweaty, and scared.
      Deputies continued to negotiate with Mother, explaining that T.P.
needed to go to the hospital immediately. After about 30 more minutes, T.P.
came outside. Paramedics told Mother they were transporting him to the
RCH emergency room. Mother refused to consent to treatment if T.P. was
taken to RCH, instead insisting he be taken to a hospital in Coronado despite
its lack of a pediatric unit. Once at the Coronado hospital, doctors
determined that T.P. was in full ketoacidosis and requested his immediate
transfer to RCH.
      During T.P.’s admission to RCH at night on July 22, Mother reported
“her emotions . . . [got] the best of her” the day before when she left with T.P.
against medical advice. She nonetheless repeatedly refused to sign Agency’s
safety plan that provided she would not remove T.P. from RCH until
discharged by his doctors.
      Agency interviewed T.P. in Mother’s presence while he was
hospitalized. The social worker noted T.P. was articulate, smart, and polite.
T.P. reported he and Mother left RCH on July 21 because Mother had told
him the hospital “wasn’t safe.” He further reported being homeschooled by
Mother, not having “any friends in real life,” and playing online video games
to make friends. He also reported being scared the day before he went to the
hospital (i.e., July 20) because he felt like he “was going to die.”
      In an interview with Mother during T.P.’s hospitalization, Mother
explained she left RCH because the hospital had given him insulin without
her consent, and nobody from RCH had checked on T.P. for hours. Mother
reported nurses and a doctor attempted to stop her from leaving with T.P.




                                         5
Mother nonetheless demanded the IV be removed from her son’s arm,
claiming T.P. was “fine” and that she could manage his care at home.
      Mother told the interviewer she received an “LPN”—the equivalent of
an LVN in California—about 10 years earlier while living in Minnesota, and
worked in that capacity for about 18 months until she became pregnant with
T.P. Mother claimed to have been in the backyard in the evening of July 21
when deputies initially conducted a welfare check of T.P. She denied taking
the missing insulin vials; alleged one of the RCH nurses/doctors had been
“under the influence” when she left the emergency room with T.P.; and
claimed T.P. had not missed his July 22 doctor’s appointment because the
pediatrician’s office had canceled it.
      Mother declined the Agency’s request that she provide information
about Father and reported Father was not in T.P.’s life.
      On July 26, Agency obtained a protective custody warrant for T.P. due
to his imminent discharge from RCH. Agency determined the warrant was
necessary because it was concerned that Mother would not participate in
follow-up care of T.P., putting his health at substantial risk.
      Agency filed a section 300, subdivision (b) dependency petition on July
28, alleging T.P. has suffered, or there was a substantial risk he would suffer,
serious physical harm or illness due to the willful or negligent failure of
Mother to provide him with adequate medical treatment.
                         Juvenile Court Proceedings
                       A. Detention and Disposition
      Agency’s July 29 detention report recommended T.P. be detained
outside Mother’s home, and she have supervised visitation and receive
reunification services. The Agency also recommended against voluntary




                                         6
services and sought court intervention to ensure T.P.’s follow-up medical
needs would be met.
      Following the hearing, the juvenile court denied Mother’s request that
T.P. be returned to her care. It also denied her alternative requests for
unsupervised visitation, and that T.P. receive a second medical opinion
because of her continued belief he was receiving inadequate care at RCH.
The court detained T.P. in out-of-home care; ordered Mother to disclose the
contact information for Father; and set the jurisdictional and dispositional
hearing for August 19.
                    B. Jurisdiction-Disposition Report
      In its lengthy jurisdiction-disposition report, Agency recommended the
juvenile court make a true finding on the section 300, subdivision (b) petition;
T.P. continue living outside the family home; Mother and Father have
supervised visitation with T.P.; and Mother be offered reunification services.
At the time of the report, T.P. was living in a confidential licensed foster
home with caregivers Tara and Erik.
      Agency located Father after Mother provided his contact information
and a copy of a judgment of paternity from a Missouri court, family support
division. The judgment established T.P. was Father’s biological son and
ordered Father to pay child support.
      During a telephone interview, Father told Agency he lives in Missouri
and that he had had contact with T.P. for a few years when the child was
born but had not had any contact with T.P. for the past five years due in part
to Mother. Father had been contemplating legal action to regain contact and
visitation with T.P. when Mother notified Father of the dependency
proceeding.




                                        7
      Father indicated he had an “Army of support” in Missouri, as he was
from a “large Sicilian family” and many of his relatives lived nearby. Father
was employed and lived in a nice home across the street from a park. Father
wanted to do what was “best” for T.P.; to take custody of T.P. and have the
child live with him in Missouri and attend school in-person; and to ensure
T.P. received proper medical care.
      Agency also conducted a follow-up interview with Mother, who was
accompanied by Grandmother. Mother wanted Father assessed as a
potential placement for T.P. Mother added she had spoken to Father about
her decision, and wanted him to participate in the upcoming Child and
Family Team (CFT) meeting and to take custody of T.P. Mother explained
Father had not been involved in T.P.’s life for the last five years primarily
because of where Father lived. During the interview both Mother and
Grandmother repeatedly complained that T.P.’s needs were not being met by
his caregivers; and both blamed RCH for failing to provide T.P. with proper
medical care.
      Agency also interviewed T.P.’s caregivers. Tara reported that during
an August 4 supervised visit Mother had repeatedly checked T.P.’s blood
sugar level and had given him a food item that was not included on his
doctor-approved meal plan. The caregivers had recently taken T.P.’s
cellphone away because he was messaging and calling Mother “all the time.”
      Tara also reported T.P. attended in-person school for the first time on
August 12 and that it had gone “ ‘very, very well.’ ” Despite the myriad
complaints of Mother and Grandmother during the August 16 CFT meeting,
T.P. was thriving; his medical condition was stable; he spoke with a diabetes
specialist every three days; and he no longer excessively worried about
“everything.”


                                        8
      Agency also followed up with a doctor from RCH after Mother stated
T.P. should not attend in-person school because he allegedly was
“immunocompromised.” The doctor reviewed T.P.’s medical records and
reported there was no evidence he suffered from an immune deficiency. The
doctor opined that T.P. instead suffered from “[m]edical [c]hild [a]buse,”
“psychiatric abuse,” and “[e]ducation neglect” by Mother; and that Mother
had let T.P. starve for months without seeking medical care, which in the
doctor’s view met the criterion for “torture.” The doctor recommended T.P.
undergo a court-ordered forensic examination.
      The Agency’s August 19 report also summarized some of the supervised
telephone visits between Mother and T.P. During many of these calls,
Mother gave T.P. medical advice, even after being repeatedly directed not do
so. After one of the calls with only an Agency social worker remaining on the
line, Mother complained T.P. did not want to attend in-person school and
claimed he was not well enough to do so. Mother asked Agency to find T.P. a
new placement if his current caregivers were unable to facilitate remote
learning.
      Agency concluded that Mother appeared unable to prioritize T.P.’s
health and well-being “over her need to facilitate his care and medical
treatment.” “There is continued concern regarding the mother’s ability to
meet [T.P.’s] medical needs while also supporting him psychologically and
emotionally.” “The mother and grandmother’s care of [T.P.] appear to be
strongly influenced by a predisposition [to] health issues/diagnoses he has
never been assessed for or diagnosed with. In addition, whether or not
medical care is sought and/or considered appropriate for [T.P.] is significantly
based on the mother and grandmother’s assessments per their reported
nursing degrees/licensure.”


                                       9
      Over Mother’s objection, the juvenile court ordered that T.P. undergo a
forensic examination to ensure he had no other underlying medical and/or
mental health issues, as Mother repeatedly claimed. Also over Mother’s
objection and with the consent of T.P.’s counsel and Father’s counsel, the
court authorized T.P. to receive “standard vaccinations” that would allow him
to continue attending in-person school. The court also limited Mother’s
ability to make educational and developmental decisions on T.P.’s behalf, and
added Father, along with T.P.’s caregivers, as the decision-makers for the
child. At Mother’s request, the court set a contested adjudication-disposition
hearing for November 19.
                             C. Special Hearing
      On September 23, Agency filed a request for special hearing asking the
juvenile court to detain T.P. with Father in Missouri. At that time, Mother
was facing arraignment on charges of felony child abuse and the District
Attorney’s Office was seeking a CPO against her as a result of the July 21
incident.
      In its September 30 Addendum Report, Agency noted that since its
involvement in July 2021, “very little” had changed with regard to Mother’s
“perception of the protective issues, her erratic behaviors, or her interactions
with [T.P.] The Agency has continued to observe and assess the mother over
the past months and she has given the Agency no reason to believe that if
[T.P.] were returned to her care, he would be safe and his medical needs
would be met. Since [T.P.] was placed in foster care and his diabetes has
been consistently managed, he is doing extremely well.”
      Regarding Father, Agency reported he had remained in “constant
contact” with social workers, T.P., and T.P.’s caregivers; and had “made
himself available, complied with any request, and ha[d] mad[e] active efforts


                                       10
to establish a strong network of support, educate himself on diabetes, and
seek additional resources of education related to diabetes.” Father appeared
“eager and anxious” to become T.P.’s full-time parent, and T.P. was “just as
eager to return home with his father.”
      Agency recommended the juvenile court make a true finding on the
section 300, subdivision (b) petition, place T.P. with Father and allow them to
return to Missouri, issue exit orders for Mother and Father, and terminate
jurisdiction.
       In support of its recommendation, Agency noted Father had about 28
immediate family members living nearby who would “love, nurture and
support [T.P.]” T.P. described supervised video visits between him and
Father as “great” and expressed a desire to meet his dad. Caregiver Tara,
who supervised the visits, commented that T.P. and Father appeared to be
“exactly the same person.”
      During this reporting period, T.P. underwent a court-ordered forensic
examination at RCH. The doctor reported T.P. “looked great” and, much to
T.P.’s relief, that he was “extremely healthy” other than being diabetic. The
doctor confirmed T.P. was neither immunocompromised, as Mother had
claimed, nor was “wasting away,” as Mother (and Grandmother) also had
claimed. During the examination, T.P. told the doctor he was “pumped about
living with his father.”
      Agency’s September 30 Addendum Report included a summary of a
conversation between Tara and T.P. after a supervised telephone visit
between T.P. and Mother on September 8. After this call ended, T.P. confided
he felt “guilty” telling Mother he had gone to a water park and had “fun.”
T.P. also did not want Mother to know “he was out and about and doing
things because of how his mom responded to an illness.” Tara observed T.P.


                                      11
was “completely different” when talking with Father, as T.P. told him all the
fun things he did. Tara noted Father encouraged T.P. to “have fun,” as did
his caregivers.
      On September 10, the caregivers requested T.P. be transferred to a new
placement after Mother had called T.P.’s school seeking his “records and
information,” which caused Tara to feel unsafe as Mother was “overstepping.”
Two days later, the caregivers requested Agency expedite T.P.’s new
placement after law enforcement conducted a welfare check of T.P. at the
caregivers’ home. According to police records, the (anonymous) reporting
party claimed T.P. had a “ ‘broken nose, black eye and scratches on him.’ ”
The officers documented T.P. “ ‘was in pristine physical condition,’ ” the
caregivers’ home was “ ‘orderly and neat,’ ” and the caregivers were “ ‘more
than cooperative’ ” during the check. When first contacted by police, T.P. was
doing his homework and (rhetorically) asked, “ ‘[O]h no, what did my mom do
now?’ ”
      After police left, T.P. broke down in tears and exclaimed, “ ‘Why can’t
my mom just stop[?]’ ” According to the caregivers, although they suspected
Mother and/or Grandmother were responsible for the welfare check, they had
never mentioned that to T.P. He confided to the caregivers the welfare check
“reminded him of when the police came to his home [and] he and his mother
were hiding under the bed.” When questioned by Agency, Mother denied any
responsibility, claiming she first learned about the welfare check from
Father.
      Agency updated Father on T.P.’s pending change in placement. Father
understood Mother’s role in the protective issues and, after reading the
Agency reports, recognized its concerns regarding Mother. Father tried to
talk to Mother and encourage her to “stop what she was doing.” Father


                                       12
realized the caregivers had had enough and made arrangements to travel to
San Diego. Father signed up for training with an RCH nurse to become
knowledgeable about T.P.’s diabetes, and agreed to spend mealtimes with
T.P. in his new placement at the Polinsky Children’s Center (Polinsky).
      Father and T.P. had their first supervised in-person visit on September
27. The social worker reported the visit went extremely well, as Father and
T.P. “talked as though they have known each other forever.” T.P. in
particular appeared “completely comfortable” around Father, and requested
they have an unsupervised visit outside of Polinsky. Father provided proof of
completion of his training at Polinsky and RCH for managing T.P.’s diabetes.
Those responsible for Father’s training observed he was motivated and doing
well learning T.P.’s routines, and that the two were developing a “good”
relationship. (Italics omitted.)
      At the September 30 special hearing, the juvenile court followed
Agency’s recommendation and authorized T.P.’s detention with Father in
Missouri, after the court noted there were no objection to this arrangement.
At Mother’s request, the court set the contested adjudication-disposition
hearing for November 19.
      On or about October 1, T.P. and Father left for Missouri. T.P. was both
“excited and nervous” about the move and told an Agency social worker he
was “ready for school and to meet new family.” T.P. stated his health was

“really good” and he had “no complaints.”3


3     That same day, the trial court presiding over Mother’s criminal case
issued a CPO against her for a three-year period, requiring she have “no
personal, electronic, telephonic, or written contact with [T.P.]”; she “have no
contact with [T.P.] through a third party, except an attorney of record”; and
she “not come within 100 yards of [T.P.]” The CPO allowed Mother to have
“peaceful contact” with T.P. for court-ordered visitation as provided in any
juvenile court order issued after October 1.
                                       13
             D. Contested Adjudication-Disposition Hearing
      In preparation for this hearing, Agency prepared a 67-page Addendum
dated November 19. Agency reiterated its previous recommendations,
including as relevant to this appeal that Mother have only supervised contact
with T.P. Agency based this recommendation on Mother’s continued inability
to “implement healthy parenting styles or decision making or to prioritize
[T.P.’s] needs,” as she presented with “compulsive behaviors” to which she
had little or no control over, even when detrimental to herself and/or her son.
In particular, Mother was fixated on T.P.’s medical care and placement to
such a degree that she was unable to consider the best interest of T.P.
Agency also concluded Mother “has actively worked to sabotage [T.P.’s]
placements,” and that her actions “have negatively impacted [T.P.] several
times yet this has not deterred the mother’s behaviors.”
      Agency noted that, while it was clear Mother loves T.P., she appeared
to “associate her parental role with medically caring for [T.P.] . . . in ways
that are unnecessary or even fabricated.” As examples, Mother maintained
T.P. is/was “physically, emotionally, and psychologically unstable”; “he has
psychosis, depression and anxiety”; “he is allergic to dogs,” “penicillin and
lidocaine”; “he is dyslexic”; “he has a predisposition to Steven Johnson’s
syndrome, Polycystic Kidney Disease, Osteopenia, and Osteoporosis”; “he is
immunocompromised”; “he is fearful of teachers and strangers”; “he requires
a fan/music/headphones to sleep” at night; “he has auditory issues”; “he has
engaged in self-injurious/self-harm behaviors”; and “he is consistently weak,
lethargic, thin, and losing weight.”
      Agency observed T.P. is “anxious, cautious, and often overwhelmed by
the mother’s persistent and aggressive questioning,” causing him to shut
down and leading him to desire less visitation time with Mother (and


                                        14
Grandmother), which visits Agency noted were on the verge of becoming
unhealthy.
      Since T.P.’s removal from Mother, Agency reported T.P.’s health,
including his diabetes management and emotional well-being, had drastically
improved; T.P. was thriving in Father’s care; T.P. had become much more
“social” and “active”; and he and Father had developed a “unique” and
“effortless bond.”
      T.P. disclosed he was doing “really well” in his new home in Missouri
and had met many new “awesome” family members. Father informed Agency
that T.P. had begun to “open up about his past experiences” while living with
Mother and Grandmother. Father believed T.P. had been subject to “ ‘pure
manipulation’ ” and “emotional and verbal abuse” while in their care,
reminding Father of the story about “ ‘The Boy in the Plastic Bubble.’ ”
Father noted T.P. did not ask for visits with Mother or Grandmother and
when he did visit, T.P. afterwards was “stressed and anxious.”
      Father disclosed that even in the short period of time T.P. had been
living with him, Mother constantly messaged Father that T.P. should not be
attending in-person school and that, in any event, he should not be going to a

private Catholic school because T.P. allegedly was Buddhist.4    Mother also
constantly messaged Father asking for “medical information” about T.P., and
did the same with Father’s relatives until they quit responding. Due to



4     At the time of the November 19 Addendum, Agency reported Mother
had yet to provide any evidence that, while in her care, T.P. had been
engaged in any “formal or informal” schooling, despite Agency’s repeated
requests for such information during dependency. T.P.’s former caregivers
reported T.P. struggled to write his name and add basic numbers when first
placed in their home. An RCH doctor opined Mother had engaged in
“[e]ducation[al] neglect” of T.P.

                                      15
Mother’s constant requests for information about T.P. and his health, Father
decided against T.P. having his own cellphone.
      During the reporting period, Mother expressed anger at Agency and
Father for not having T.P. enrolled in therapy, which she believed he needed
“ASAP” and which, in her view, was tantamount to “emotional neglect” of the
child. Mother also accused Agency of being biased against her and
interfering with her ability to “reunify” with and parent T.P. (despite the
pending criminal charges and the issuance of the CPO). Mother claimed she
was “doing everything in [her] power to make sure [T.P. was] receiving the
best medical, mental, physical, emotional, and safety needs possible as [she]
always ha[s].”
      Mother had in-person visits with T.P. in Missouri in early November to
celebrate T.P.’s 10th birthday. While Mother reported the visits went “very
well,” she nonetheless complained to Agency that T.P. needed to be in
therapy; he was depressed, experiencing a lack of motivation, and showed
symptoms of “extreme fatigue”; and he was “very skinny” and likely
experiencing “circulation” problems that “need[ed] to be monitored.” As
before, Agency reassured Mother that T.P.’s weight was normal and he was
thriving, per his November 5 pediatric assessment (a copy of which Mother
received), and that he was scheduled to see an endocrinologist in a few days.
Agency once again reminded Mother not to question T.P. during visits about
his medical care, and to direct such concerns to her legal counsel.
      Father was asked about his observations after Mother’s in-person visits
with T.P. in November. Father disclosed that the “only time” T.P. “seemed
depressed or spiraled” out of control “was after contact with his mother.”
After the in-person visits, Mother messaged Father about 10 to 15 times a
day asking questions about T.P., many times asking the same question over


                                      16
and over. Father expressed frustration that Mother could not see the
“negative impact” of her behaviors on T.P., including her unsubstantiated
claims that T.P. had “physical, mental, and health issues, ‘and even
psychosis!’ ” Father made clear that he did not want to discourage or prevent
contact between T.P. and Mother, but “just wanted time to give [T.P.] the
tools he needed to deal with her.”
      On November 8, a child services agency in Missouri received a report
that T.P. was being abused while in Father’s care. The (anonymous)
reporting party asserted T.P. was at risk because he was exposed to “drugs”
and “sex offenders” in Father’s home, and because Father was mismanaging
T.P.’s diabetes, which could result in the child suffering a “diabetic coma.”
This report was investigated and deemed unsubstantiated by an Agency-
equivalent in Missouri.
                             1. Treatment Updates
      A few days before the November 19 contested jurisdiction/disposition
hearing, Agency provided “Treatment Updates” for Mother and T.P. In this
short report, Agency continued its previous recommendations including that
Mother have supervised contact with T.P.
      The updated report stated Mother was “actively engaged in ongoing
services” and was “motivated for treatment and to obtain custody of [T.P.]”;
with the “ ‘obstacle’ ” being she was a “ ‘high’ ” risk for “ ‘relapsed behaviors at
intake.’ ”
      T.P.’s update reflected a diagnosis of “Post-Traumatic Stress Disorder.”
T.P. “expressed feeling ‘very angry’ with his mother for removing him from
the hospital absent doctor approval which led to him becoming very ill and he
was working through his feelings related to his mother’s lack of care. [T.P.]
reported that talking to his mother, especially about his health issues, made


                                        17
him angry and anxious; he stated, ‘she never talks about fun stuff.’ [T.P.]
reported feeling better and feeling comforted after being put in contact with
his father.”
                       2. Mother’s Continuance Requests
      Two days before the November 19 contested adjudication-disposition
hearing, Mother moved for a continuance after she retained new counsel. In
support, Mother alleged there was an “actual conflict” between her and prior
counsel; and that good cause existed for a continuance because her new
counsel needed to familiarize himself with the case, including what counsel
claimed were “complex medical issues” involving T.P. requiring counsel to
“consult with and hire confidential medical experts” on Mother’s behalf. The
juvenile court granted Mother a short continuance, setting December 13 as
the new date for the contested adjudication-disposition hearing.
      On December 13, Mother again moved for a continuance of the hearing,
claiming her counsel needed additional time to review voluminous discovery
received from RCH. The juvenile court denied Mother’s request, finding a
continuance was not in T.P.’s best interest. The court also denied her
alternative requests for a mistrial and/or a stay to file a writ.
                            3. Agency’s Final Report
      Agency prepared a final December 13 Addendum in preparation for the
continued hearing. Agency’s assessment and evaluation of Mother in the
Addendum remained the same as in its earlier reports, noting she “continues
to question, if not challenge, medical documentation and/or feedback from
medical professionals regarding [T.P.] She still perceives [T.P.] as physically,
emotionally, and psychologically unstable, as well as weak, lethargic,
underweight, and cognitively impaired. The mother continues to fixate on
determining [T.P.’s] medical care and placement while failing to consider


                                        18
what his medical needs in fact are and what would be best for [T.P.] Her
decisions, behaviors, and actions continue to negatively impact [T.P.] The
Agency has observed minimal behavioral changes in the mother.”
      Agency included several e-mails Mother sent during this reporting
period. In one, she asked if T.P. could “write letters or send drawings” to her
family members because she believed it would be “conducive to his fragile
mental stability.” In others, she (once again) repeatedly requested updates
on the “status” of T.P.’s “mental health” and whether he was scheduled to see
a therapist.
      Agency also summarized a number of telephone visits between Mother
and T.P. In one such visit on November 16, an Agency social worker had to
redirect Mother several times after she inquired whether T.P. wanted more
visits with her, including in-person, and whether he was attending the
November 19 hearing. T.P. requested that his next telephone visit be limited
to 30 minutes. The visit lasted only 20 minutes and T.P. appeared

exasperated and bored while talking to Mother (and Grandmother).5 After
T.P. left the call, Agency told Mother it was evident T.P. and Mother loved
each other very much but that he clearly had wanted to end the visit early
but had not done so out of concern he would hurt Mother’s feelings.
      During subsequent telephone visits with Mother, T.P. asked they be
limited to “15, ‘maybe 20 minutes.’ ” During many of these visits T.P. became




5     During dependency, Agency repeatedly asked Mother to limit
Grandmother’s participation in visits with T.P., as Agency found
Grandmother’s involvement had a negative impact on him. We note that as
part of its final order on December 20 (discussed post), the juvenile court
provided there “shall be no contact, direct or indirect, between the child and
[Grandmother] pending further court order.”

                                      19
bored and appeared agitated when questioned by Mother regarding his
emotional/psychological/physical well-being.
      The December 13 Addendum also included a summary of two in-person
visits between Mother and T.P. in Missouri over the Thanksgiving holidays.
In one of the visits, the facilitator overheard Mother tell T.P. he “was allowed
to decide if he wanted to live with her or his dad,” and that a bedroom was
“ready at his grandpa[’s] house” in San Diego if and when T.P. returned.
After the in-person visits, Mother once again notified Agency that T.P.
appeared ill, claiming he was “ ‘extremely spacey and skinny’ ”; his face was
“ ‘gaunt,’ ” his eyes were “very blood shot,” and “his blood sugar [was] low”;
and he was unable to “concentrate[e],” “stay[ ] focused,” and was “confused
easily.” She also claimed T.P. felt “a lot of pressure” to remain living with
Father, “hat[ed] school,” had no extracurricular activities, and had been
denied access to a diabetic support group and therapy.
      Agency spoke to the principal of T.P.’s new school in Missouri. She
reported the school had an established medical plan for T.P. due to his
diabetes; T.P. had been assessed and it was determined he did not need an

IEP,6 at least academically; and Father had been “consistent and responsive
and [the school] denied any concerns about [his] ability to care for [T.P.] or
ensure [T.P.’s] needs were met.”
                      E. Hearing and Court’s Ruling
      The contested hearing took place over two days. At the hearing,
Mother objected to the admission of certain Agency reports authored by social
worker Natania Cibrian, who Mother argued was biased against her. In
support, Mother claimed Ms. Cibrian had refused to accept Mother’s



6     IEP is an acronym for Individualized Education Program.

                                       20
apologies for the July 21 incident at RCH; and Ms. Cibrian had failed to
acknowledge Mother’s progress in services, as documented in 15 exhibits
Mother submitted at the contested hearing showing she had participated in
parenting and diabetes management classes, and was making progress in
therapy.
      Agency countered Ms. Cibrian’s reports were based on her personal
observations, myriad e-mails from Mother (repeated verbatim in Agency’s
lengthy reports), and the reports, observations, and assessments of neutral
third parties including from Polinsky, RCH, T.P.’s former caregivers, and
T.P.’s guardian ad litem/legal counsel. The court deferred its ruling on the
reports’ admissibility, noting it would revisit the objection during and/or after
Mother’s cross-examination of Ms. Cibrian.
      At the hearing Ms. Cibrian testified that in Agency’s opinion, Mother’s
contacts with T.P. should remain supervised. Ms. Cibrian noted that, despite
Mother completing parenting classes and making progress in therapy, the
social worker saw little to no improvement in how Mother communicated
with T.P., including “prioritizing his needs and what is in his best interest”
over hers. Mother called no other witnesses during the hearing.
      After the close of evidence, the juvenile court overruled Mother’s
objection to Agency’s reports, including any authored by Ms. Cibrian. Relying
on “note[s]” it had made “throughout the course of the case,” the court found
Ms. Cibrian responded to Mother’s “concerns” and “opinions” regarding T.P.’s
physical and mental health by vetting them through third party “health
providers,” “educational providers,” and similar neutral experts who properly
assessed those “concerns” and “opinions,” which the court noted Mother had
“expressed throughout the course” of dependency. “For these reasons, the




                                       21
court does not find that Ms. Cibrian is non-objective or biased in any way and
will deny the request to exclude the reports” of Agency.
      At the continued hearing on December 20, after consulting with her
confidential medical expert Mother rested. During closing argument, T.P.’s
guardian ad litem informed the court that T.P. did not want to participate in
the hearing, but wanted the court to know that he agreed with the
recommendations of Agency, including that visits with Mother remain
supervised. The guardian ad litem also informed the court that T.P. was
“happy” living with Father and “likes his phone calls with his mother” but
was “not asking for any more than the two phone calls a week that he’s
having right now” with Mother.
      Mother requested the section 300 petition be dismissed. Alternatively
and as relevant to this appeal, she requested unsupervised “extensive
contact” with T.P.
      The juvenile court adopted Agency’s recommendations. The court
found the section 300, subdivision (b) petition true by clear and convincing
evidence; it elevated Father’s paternity status to presumed, placed T.P. with
Father, terminated jurisdiction, and issued exit orders. In so doing, the court
found over the course of dependency Mother had assessed T.P.’s “medical
needs” and “his conditions” and that her diagnoses “were not supported by
[T.P.’s] actual treatment providers or third party witnesses engaged with
[T.P.] in providing services to him”; and “in fact, the past assessments made
by the mother were not . . . supported but were actually in error and proved
to be life-threatening” for T.P.
      Regarding visits, the juvenile court’s custody order provided Mother
would have three weekly supervised video phone calls and in-person
supervised visitation with T.P. in Missouri.


                                      22
                                  DISCUSSION
                                A. Guiding Principles

        Pursuant to section 362.4,7 “[w]hen a juvenile court terminates its
jurisdiction over a dependent child, it is empowered to make ‘exit orders’
regarding custody and visitation.” (In re T.H. (2010) 190 Cal.App.4th 1119,
1123; [“exit orders” “become part of any family court proceeding concerning
the same child and will remain in effect until they are terminated or modified
by the family court”], id. at p. 1122.)
        When deciding custody and visitation in any dependency case, the
juvenile court’s primary consideration must always be the best interest of the
child in the context of the peculiar facts of the case. (In re Chantal S. (1996)
13 Cal.4th 196, 206 (Chantal); In re Nicholas H. (2003) 112 Cal.App.4th 251,
268 [“When making a custody determination in any dependency case, the
court’s focus and primary consideration must always be the best interests of
the child.”].) The juvenile court is not restrained by “ ‘any preferences or
presumptions’ ” prescribed by the Family Code in fashioning exit orders
pursuant to section 362.4. (Nicholas, at p. 268, quoting Chantal, at p. 206.)
Instead, the court has broad discretion in fashioning a visitation order, and
must be guided by the totality of the circumstances. (Chantal, at pp. 201,
206.)




7      Section 362.4, subdivision (a) provides in relevant part: “If the juvenile
court terminates its jurisdiction over a minor who has been adjudged a
dependent child of the juvenile court prior to the minor’s attainment of the
age of 18 years, and . . . an order has been entered with regard to the custody
of that minor, the juvenile court on its own motion, may issue a protective
order . . . and an order determining the custody of, or visitation with, the
child.” (§ 362.4, subd. (a), italics added.)

                                          23
      We review the juvenile court’s custody and visitation exit orders for
abuse of discretion. (In re Stephanie M. (1994) 7 Cal.4th 295, 318
(Stephanie); Bridget A. v. Superior Court (2007) 148 Cal.App.4th 285, 300.) A
court abuses its discretion when it exceeds the bounds of reason by making a
decision that is arbitrary, capricious or patently absurd. (Stephanie, at
p. 318.) Under the abuse of discretion standard, when two or more inferences
reasonably can be deduced from the facts, the reviewing court has no
authority to substitute its decision for that of the court. (Id. at pp. 318-319.)
                                  B. Analysis
      Under the circumstances of this case, the juvenile court did not abuse
its discretion by ordering T.P.’s telephonic/video and in-person visits with

Mother be supervised.8
      First, substantial evidence supports the finding that it was in T.P.’s
best interest to have his contacts with Mother remain supervised. (See
Chantal, supra, 13 Cal.4th at p. 206.) Although the record reflects Mother
maintained she was attempting to protect T.P., the record shows that Mother
lacked the insight to ensure T.P.’s medical needs were met not only at the


8      To determine whether the juvenile court abused its discretion in
admitting various Agency reports, as Mother argues on appeal, we consider
the context in which the ruling was made and, if such an abuse exists,
whether there was resulting prejudice. (See e.g., Coastside Fishing Club
v. California Fish & Game Com. (2013) 215 Cal.App.4th 397, 428.) To
facilitate such an analysis, appellants are required to set forth all significant
facts, both favorable and unfavorable, in their opening briefs. (See Cal. Rules
of Court, rule 8.204(a)(2)(C) [the appellant’s opening brief must “[p]rovide a
summary of the significant facts limited to matters in the record”].)
       Mother has failed to comply with rule 8.204(a)(2)(C) by selectively
presenting evidence most favorable to her and omitting many material facts
that we have summarized ante. Despite the deficiency, we decide this appeal
on the merits and base our decision on a thorough summary of this evidence.

                                        24
time of his hospitalization in July 2021 for a potentially life-threatening
condition (i.e., ketoacidosis) but throughout dependency.
      As noted by the juvenile court, multiple third party professionals
evaluated T.P. to address Mother’s ongoing “concerns” and “opinions”
regarding T.P.’s physical and mental health. Other than diabetes, doctors
found T.P. to be “extremely healthy,” much to T.P.’s relief. After his removal
from Mother, T.P. also reported he was feeling well and his diabetes was
under control, as he was speaking with a medical professional every few days
charting his blood sugar levels and weight. Mother, however, refused to
accept that T.P. was feeling and doing well and not suffering from a variety of
physical and mental health issues that she alone diagnosed, disregarding the
reports of T.P.’s doctors and other health care professionals.
      As an example of Mother’s lack of insight, Mother (and Grandmother)
had T.P. test his blood sugar three times over a 90-minute period during an
August 4 supervised visit, despite the fact T.P. was only required to test at
mealtime and before bed. Notwithstanding his being under the care of
doctors and having an approved diet, during this visit Mother insisted T.P.’s
blood sugar was too low, and he needed to keep “candy” in his backpack for
such circumstances. Mother gave T.P. a food item that was not on his list of
approved snacks because she claimed he allegedly was doing so poorly he
might need an “ambulance.” When questioned the following day about this
visit, Mother denied asking T.P. to test his blood sugar three times, claiming
T.P. had done so on his own volition.
      Even near the end of dependency when Agency was recommending
placement with Father and termination of jurisdiction, and after Mother had
participated in therapy and parenting classes, she continued to insist T.P.
was physically and mentally unwell. During the final reporting period,


                                        25
Mother inquired whether T.P. could write letters or send drawings to her
relatives because it would be “conducive to his fragile mental stability.”
(Italics added.) After her in-person visit with T.P. in Missouri, she
complained he was depressed, showed signs of “extreme fatigue,” was too
skinny due to mismanagement of his diabetes, and was likely experiencing
“circulation problems” and/or suffering complications from court-ordered
immunizations. These complaints coincided with an unsubstantiated report
from an “anonymous” reporter to a child services Agency in Missouri that
Father was mismanaging T.P.’s diabetic condition, putting T.P. at risk for a
“diabetic coma.” As noted, follow-up inquiries established these reports were
unfounded.
      The record also shows that as dependency continued and T.P. began to
develop insight into Mother’s protective issues, he became increasingly
frustrated and agitated by Mother’s aggressive and constant questioning of
his physical and mental well-being. For example, while living with his
caregivers, T.P. disclosed he did not want to tell Mother about his activities,
even if they were “fun,” because of how she “responded to an illness.” After
placement with Father, T.P. wanted less visits with Mother, then requested
the visits be limited to “15, ‘maybe 20 minutes,’ ” and agreed the visits should
end before the allotted time if Mother during the call needed redirection more
than once.
      Father also reported that T.P. was anxious before visits with Mother
and would sometimes take an entire day to calm down after they ended.
Father did not want to discourage these visits, but only to give T.P. “time” to
develop the “tools” he needed to “deal with” Mother.
      Based on the record as a whole, we cannot conclude the juvenile court’s
decision requiring supervised visitation between Mother and T.P. was


                                       26
“arbitrary, capricious, or patently absurd.” (See Stephanie, supra, 7 Cal.4th
at p. 318.) To the contrary, this decision appears reasonable in light of
Mother’s refusal to prioritize T.P.’s needs and well-being over her penchant
for medically diagnosing T.P., as occurred throughout dependency. (See
Chantal, supra, 13 Cal.4th at p. 206.)
      Second, we disagree with Mother that Agency’s reports, including those
authored by Ms. Cibrian, showed Agency bias toward Mother. Initially, we
note the juvenile court rejected this same argument in ruling to admit
Agency’s reports. (See In re Marriage of Greenberg (2011) 194 Cal.App.4th
1095, 1099 [“The trial court sits as trier of fact and it is called upon to
determine that a witness is to be believed or not believed. This is the nature
of fact finding. ‘The trier of fact is the sole judge of the credibility and weight
of the evidence.’ ”].)
      Furthermore, Agency’s reports contain myriad verbatim e-mails and/or
messages from Mother to Agency, Father, and others. These communications
by Mother speak for themselves, and as we have summarized, support the
finding that the best interest of T.P. was for visits with Mother to remain
supervised.
      Finally, many others agreed with Agency’s assessment of the protective
issues involving Mother and her lack of insight into those issues, including
T.P.’s former caregivers, Father, staff at RCH and Polinsky, and T.P. himself
(through his guardian ad litem). Thus, Agency was hardly alone in
identifying Mother’s protective issues in this case.
      We acknowledge Mother’s efforts to gain insight into the protective
issues that led to T.P.’s detention, the issuance of the CPO, and ultimately
T.P.’s placement with Father. But the juvenile court’s primary consideration
is and must be the best interest of T.P. Here, the record supports the court’s


                                         27
conclusion that supervised visitation with Mother was in T.P.’s best interest

at the time the order was made.9
                                DISPOSITION
      The juvenile court’s December 20 order following the contested
adjudication-disposition hearing, including its custody order requiring
supervised visitation between Mother and T.P., is affirmed.



                                                                     HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



DO, J.




9      In light of our decision on the merits, we deem it unnecessary to reach
Agency’s alternative argument that Mother forfeited her claim of error based
on her agreement to supervised visitation at the contested adjudication-
disposition hearing. (See In re S.B. (2004) 32 Cal.4th 1287, 1293 [ordinarily,
a failure to object in the juvenile court precludes raising the issue on appeal].)

                                       28